Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-18-00801-CR

                          Helder Jesus Lopez CRISTOMO,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 186th Judicial District Court, Bexar County, Texas
                          Trial Court No. 2018CR10362W
                    Honorable Jefferson Moore, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED December 19, 2018.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice